Title: To Alexander Hamilton from Oliver Wolcott, Junior, 28 May 1790
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury DepartmentAuditors Office May 28th. 1790.
Sir

I have examined the papers which have been transmitted to me relative to the accounts of Messrs. Joseph Gardoqui & Sons, and am fully of opinion that the amount of their account being 10,057 Rs. vellon. 22 Mars. equal to five hundred and two dollars and eighty five Cents ought to be admitted to their credit. Indeed it appears that the whole of their charges except for 1920 Rials vellon have been already admitted by Thomas Barclay Esqr. Commissioner of foreign accounts, and are properly credited to them in his books.
It however appears that on the 8th. of October 1789, his Excellency James Gardoqui Esqr. was furnished by the late accountant of the Treasury with statements of other accounts between the public and Messrs. Gardoqui & Sons, relative to which certain explanations were judged to be necessary, and as I am informed he engaged to transmit to the Secretary of the Treasury, compleat transcripts of all their accounts with the public.
If it shall be judged proper that the settlement of this account should proceed without waiting for any explanations relative to other accounts, the business shall be compleated immediately. I have the honor to be with great respect, Sir, your obedient Servant.
Oliver Wolcott.
The Honble. Alexander Hamilton Esqr.

